Abatement Order filed February 27, 2018




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-18-00070-CR
                                  ____________

                   ARTEMIO NOAH SUAREZ, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 421st District Court
                          Caldwell County, Texas
                      Trial Court Cause No. 2017-129

                           ABATEMENT ORDER

      The clerk’s record has not been filed in this appeal. The Caldwell County
District Clerk has informed the court that appellant has forwarded payment or a
designation of record. See Tex. R. App. P. 37.3(b). This court is unaware whether
appellant is entitled to proceed without the payment of costs. See Tex. R. App. P.
37.3(c)(2)(B). Accordingly, we enter the following order. See Tex. R. App. P.
35.3(c).
      We ORDER the judge of the 421st District Court to immediately conduct a
hearing at which appellant, appellant’s counsel, if any, and counsel for the State shall
participate, either in person or by video teleconference, to determine whether
appellant desires to prosecute his appeal, and, if so, whether appellant is indigent
and, thus entitled to a free record and appointed counsel on appeal. The judge may
appoint appellate counsel for appellant if necessary. The judge shall see that a record
of the hearing is made, shall make findings of fact and conclusions of law, and shall
order the trial clerk to forward a record of the hearing and a supplemental clerk’s
record containing the findings and conclusions. The transcribed record of the
hearing, the court’s findings and conclusions, and a videotape or compact disc, if
any, containing a recording of the video teleconference shall be filed with the clerk
of this court within thirty days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will also
consider an appropriate motion to reinstate the appeal filed by either party, or the
court may reinstate the appeal on its own motion. It is the responsibility of any party
seeking reinstatement to request a hearing date from the trial court and to schedule
a hearing in compliance with this court’s order. If the parties do not request a hearing,
the court coordinator of the trial court shall set a hearing date and notify the parties
of such date.



                                    PER CURIAM